

October 1, 2015


Macquarie US Trading LLC
125 West 55 Street
New York, NY 10019
Attention: Arvind Admal (Arvind.Admal@macquarie.com)
David Anekstein (David.Anekstein@macquarie.com)




RE:
Amortization Grid



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of July 9, 2014 (as
amended, supplemented, amended and restated or as otherwise modified from time
to time, the “Credit Agreement”), among Vertex Pharmaceuticals Incorporated, a
Massachusetts corporation (the “Borrower”), the lenders from time to time party
thereto, and Macquarie US Trading LLC, as Administrative Agent. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Credit Agreement.
The Borrower hereby requests that the amortization grid set forth in Section
2.04 of the Credit Agreement be amended and restated in its entirety to read as
follows:
Date
Amount
Closing Date to October 31, 2015
$0.00
November 1, 2015
$15,000,000
January 1, 2016
$15,000,000
April 1, 2016
$15,000,000
July 1, 2016
$15,000,000
October 1, 2016
$60,000,000
January 1, 2017
$60,000,000
April 1, 2017
$60,000,000
Maturity Date
$60,000,000



In connection with such request, the Borrower certifies as follows:
(a)    The Borrower has the corporate or other organizational power and
authority to execute, deliver and perform the terms and provisions of this
letter agreement (the “Letter”) and has taken all necessary corporate action to
authorize the execution, delivery and performance by it of this Letter. The
Borrower has duly executed and delivered the Letter, and the Letter constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms,

EAST\107271627.1

--------------------------------------------------------------------------------



except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, moratorium and other similar laws affecting
secured parties generally and principles of equity.
(b)    The execution, delivery and performance by the Borrower of this Letter,
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) contravene the terms of its Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Material Contract to which the Borrower is a party or affecting the Borrower or
the properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate any applicable
Law.
(c)    No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
Except as expressly set forth herein, this Letter shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
This Letter shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents. THIS LETTER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Letter may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of any
executed counterpart of a signature page of this Letter by telecopy or email
transmission (including by “.pdf” or “.tif” electronic format) shall be
effective as delivery of a manually executed counterpart of this Letter.
By executing below, the signatories hereto agree to the amendment set forth
herein.

EAST\107271627.1

--------------------------------------------------------------------------------





Sincerely,
Vertex Pharmaceuticals Incorporated
 
 
/s/ Jeffrey Leiden
By:
Jeffrey Leiden
Title:
Chief Executive Officer
 
 
/s/ Ian Smith
By:
Ian Smith
Title:
Chief Financial Officer
 
 

ACKNOWLEDGED AND AGREED:
MACQUARIE US TRADING LLC, as Administrative Agent
 
 
/s/ Joshua Karlin
By:
Joshua Karlin
Title:
Authorized Signatory
 
 
/s/ Anita Chiu
By:
Anita Chiu
Title:
Associate Director
 
 
MACQUARIE CAF LLC
 
 
/s/ D. Price/ A. Hennedige
By:
D. Price/ A. Hennedige
Title:
Authorized Signatories
 
 
APPOLLO CREDIT FUNDING I LTD
 
 
By:
Apollo ST Fund Management LLC, its collateral manager
 
 
/s/ Joseph Moroney
By:
Joseph Moroney


Title:
Authorized Signatory
 
 
 
 


EAST\107271627.1

--------------------------------------------------------------------------------





APPOLLO LINCOLN FIXED INCOME FUND, L.P.
 
 
By:
Apollo Lincoln Fixed Income Management LLC, its collateral manager
 
 
/s/ Joseph Glatt
By:
Joseph Glatt


Title:
Vice President
 
 
APPOLLO TR OPPRTUNISTIC, LTD.
 
 
By:
Apollo Total Return Master Fund, L.P., its member Appollo Total Return Advisors,
L.P., its General Partner Apollo Total Return Advisors GP, LLC, its General
Partner
 
 
/s/ Joseph Glatt
By:
Joseph Glatt


Title:
Vice President
 
 
MIDCAP FUNDING V TRUST (formerly known as MidCap Funding V, LLC
 
 
By:
Apollo Capital Management, L.P., its investment manager
 
 
By:
Apollo Capital Management, GP, LLC, its general partner
 
 
/s/ Howard Widra
By:
Howard Widra


Title:
Authorized Signatory


EAST\107271627.1

--------------------------------------------------------------------------------



HIGHBRIDGE AIGUILLES ROUGES SECTOR B INVESTMENT FUND, L.P.
 
 
By:
Highbridge Principal Strategies, LLC
 
 
/s/ Vikas Keswani
By:
Vikas Keswani


Title:
Managing Director
 
 
APOLLO ALTERNATIVE CREDIT ABSOLUTE RETURN FUND L.P.
 
 
By:
Apollo Alternative Credit Absolute Return Management LLC, its Investment Manager
 
 
/s/ Joseph Glatt
By:
Joseph Glatt


Title:
Vice President








EAST\107271627.1

--------------------------------------------------------------------------------

EXECUTION COPY

SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October 23,
2015 (the “Amendment Effective Date”), to the CREDIT AGREEMENT, dated as of July
9, 2014 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Vertex Pharmaceuticals Incorporated, a Massachusetts corporation (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders” and individually each a “Lender”), the guarantors party thereto from
time to time (the “Guarantors”) and Macquarie US Trading LLC, as Administrative
Agent (the “Administrative Agent’).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made certain loans and extensions for credit to the Borrower;
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein;
WHEREAS, the Administrative Agent and Lenders are willing to agree to such
amendments, in each case on the terms set forth herein; and
WHEREAS, the Lenders that execute and deliver this Amendment constitute all of
the Lenders.
NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.Defined Terms; References. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. Each reference to (x) “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement and (y) “thereof”, “thereunder”, “therein” and “thereby” and each
other similar reference and each reference to the Credit Agreement and each
other similar reference contained in the other Loan Documents shall, in each
case, as of the Amendment Effective Date, refer to the Credit Agreement as
amended hereby.
SECTION 2.    Amendments to the Credit Agreement. The Credit Agreement is,
effective as of the Amendment Effective Date, hereby amended as follows:
2.1.     The defined term “Kalydeco Product US and Foreign Revenue” in Section
1.01 of the Credit Agreement is amended and restated in its entirety to read as
follows:
“Kalydeco Product US and Foreign Revenue” means, with respect to any date of
determination, total revenue from sales of the Kalydeco Product derived from
customers located in the United States and in other jurisdictions over the
trailing twelve month period ending on such date of determination, which
revenue, if consisting of currency other than US Dollars, will be calculated
using the foreign

EAST\110676466.2

--------------------------------------------------------------------------------



exchange rates prevailing as of the date of determination (or, in the event
Kalydeco Product US and Foreign Revenue is less than $400,000,000, but greater
than $300,000,000, the Borrower may use the foreign currency exchange rates for
the relevant currencies that were in effect on the Closing Date to the extent
such exchange rates are obtained from the same source as the rates used in
producing the most recent financial statements delivered under clauses (a) and
(b) of Section 6.01).”
2.2.     Section 2.04 of the Credit Agreement is amended so that the
amortization grid set forth therein is amended and restated in its entirety to
read as follows:
Date
Amount
Closing Date to September 30, 2016
$0.00
October 1, 2016
$75,000,000
January 1, 2017
$75,000,000
April 1, 2017
$75,000,000
Maturity Date
$75,000,000

2.3.     Section 2.11(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
“On and after the period ending six months following the Closing Date, the
Borrower may by written notice to the Administrative Agent elect to request that
Macquarie CAF LLC establish one or more new term loan commitments (each, an
“Incremental Commitment”), in a minimum amount of at least $50,000,000, but
which Incremental Commitments shall not exceed $200,000,000 in the aggregate.
Each such notice shall specify the date (the “Increase Effective Date”) on which
the Borrower proposes that the Incremental Commitment shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent. Notwithstanding anything
contained herein to the contrary, the establishment of the Incremental
Commitment shall be made in the sole discretion of the Administrative Agent.”
2.4.     Section 6.02(a)(ii) of the Credit Agreement is amended and restated in
its entirety to read as follows:
“(ii) revenue from sales of the Kalydeco Product derived from customers located
outside of the United States over the trailing twelve month period ending on
such date of determination, which revenue, if consisting of currency other than
US Dollars, will be calculated using the foreign exchange rates prevailing as of
the date of determination (or, in the event Kalydeco Product US and Foreign
Revenue is less than $400,000,000, but greater than $300,000,000, the Borrower
may use the foreign

EAST\110676466.2    

--------------------------------------------------------------------------------



currency exchange rates for the relevant currencies that were in effect on the
Closing Date to the extent such exchange rates are obtained from the same source
as the rates used in producing the most recent financial statements delivered
under clauses (a) and (b) of Section 6.01),”
2.5.     Section 7.02(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(c)    Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties (other than Holdings), (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties and (iv) so long as no Event of
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties, but only with respect to this clause (iv) to the extent that the
Borrower and its Subsidiaries maintain in the aggregate at least $450,000,000 in
cash and/or Cash Equivalents (the “Non-Loan Party Investment Required Cash”)
(which value will be determined on a daily basis) immediately after giving
effect to each such Investment (provided that (x) Non-Loan Party Investment
Required Cash as used in this Section shall be increased by the amount of any
advance of Incremental Loans and shall be reduced by any payments made under
Section 2.03(a) or Section 2.04 and (y) Cystic Fibrosis Drug Franchise Assets
may not be invested in non-Loan Party Subsidiaries under this Section 7.02(c));
2.6.     Section 7.03(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(e)    Indebtedness in respect of capital leases (other than capitalized real
estate leases), Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness shall not
exceed at any time outstanding $35,000,000 for the 2015 calendar year,
$65,000,000 for the 2016 calendar year and $95,000,000 for the 2017 calendar
year (for the avoidance of doubt, any of such Indebtedness which is listed on
Schedule 7.03 shall not count toward the calculation of such baskets) .
2.7.     Section 7.06 of the Credit Agreement is hereby amended to remove the
period at the end of Section 7.06(f), to insert “; and” at end of Section
7.06(f), and add the following section (g) immediately after Section 7.06(f):
“(g) the Borrower may, either directly or indirectly, repurchase shares of its
stock from its stockholders (“Share Buyback”), but only to the extent that the
Borrower and its Subsidiaries maintain in the aggregate at least $450,000,000 in
cash and/or Cash Equivalents (the “Share Buyback Required Cash”) (which value
will be determined on a daily basis) immediately after giving effect to the
Share Buyback payment; provided that Share Buyback Required Cash as used in this
Section shall be increased by the amount of any advance of Incremental Loans and
shall be reduced by any payments made under Section 2.03(a) or Section 2.04.

EAST\110676466.2    

--------------------------------------------------------------------------------



2.8.    Schedules 1.01, 5.05, 5.08 and 5.13 are hereby amended in their entirety
to read as set forth on Exhibit A hereto.
SECTION 3.    Effectiveness. This Amendment shall become effective as of the
date first written above when (i) the Administrative Agent (or its counsel)
shall have received duly executed and completed counterparts hereof (in the form
provided and specified by the Administrative Agent) that, when taken together,
bear the signatures of each Loan Party, the Administrative Agent and each of the
Lenders; and (ii) the representations and warranties set forth in Section 4 of
this Amendment are true and correct in all material respects.
SECTION 4.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each Loan Party represents and warrants to
each of the Lenders and the Administrative Agent that:
4.1.     Each of the representations and warranties made by any of the Loan
Parties in the Loan Documents (other than the representation and warranty set
forth in Section 5.18(a) of the Credit Agreement and other than representations
and warranties contained in the Collateral Documents that refer to schedules to
such Collateral Documents) is true and correct in all material respects (except
any such representation and warranty which is qualified by materiality, which is
correct and accurate in all respects) on and as of the Amendment Effective Date
as if made on such date; provided if any such representation and warranty is
expressly made only as of a prior date, such representation and warranty is true
as of such prior date. No Default or Event of Default exists or is continuing
under any of the Loan Documents.
4.2.     The execution, delivery and performance by each Loan Party of this
Amendment, and the consummation of the transactions contemplated hereby, are
within their respective corporate, limited liability company or other powers,
have been duly authorized by all necessary respective corporate, limited
liability company or other organizational action, and do not and will not (i)
violate the certificate of formation, certificate of incorporation or other
constitutive documents or operating agreement, bylaws or other organizational
document of any Loan Party, or (ii) violate any law, statute, rule or regulation
applicable to such party in any material respect; and
4.3.     This Amendment has been duly executed and delivered by each of the Loan
Parties party hereto, and constitutes a legal, valid and binding obligation of
each such Loan Party, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
SECTION 5.    Effect of Amendment.
5.1.     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and

EAST\110676466.2    

--------------------------------------------------------------------------------



shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.
5.2.     Each Loan Party agrees that (a) all of its obligations, liabilities and
indebtedness under any Loan Document to which it is a party, including, if
applicable, its guarantee of the Obligations, shall remain in full force and
effect on a continuous basis after giving effect to this Amendment and (b) all
of the Liens and security interests created and arising under such Loan
Documents shall remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest shall
continue in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, after giving effect to this Amendment as
collateral security for its Obligations under the Credit Agreement and for its
guarantees in the other Loan Documents.
5.3.     On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.    General.
6.1.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
6.2.     Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment, including,
without limitation, the reasonable out-of-pocket fees, charges and disbursements
of counsel to the Administrative Agent.
6.3.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by telecopy or email transmission (including by “.pdf” or “.tif”
electronic format) shall be effective as delivery of a manually executed
counterpart of this Amendment.
6.4.     Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]

EAST\110676466.2    

--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
above written.
VERTEX PHARMACEUTICALS INCORPORATED, as Borrower




By: /s/ Ian Smith
Name: Ian Smith
Title: Chief Financial Officer

VERTEX PHARMACEUTICALS (SAN DIEGO) LLC, as a Guarantor
By: /s/ Ian Smith
Name: Ian Smith
Title: Treasurer
VERTEX PHARMACEUTICALS (DELAWARE) LLC, as a Guarantor
By: /s/ Ian Smith
Name: Ian Smith
Title: Treasurer
VERTEX PHARMACEUTICALS (DISTRIBUTION) INCORPORATED, as a Guarantor
By: /s/ Ian Smith
Name: Ian Smith
Title: Treasurer
VERTEX PHARMACEUTICALS (PUERTO RICO) LLC, as a Guarantor
By: /s/ Ian Smith
Name: Ian Smith
Title: Treasurer
VERTEX HOLDINGS, INC., as a Guarantor
By: /s/ Ian Smith
Name: Ian Smith    
Title: Treasurer





EAST\110676466.2

--------------------------------------------------------------------------------



MACQUARIE US TRADING LLC, as Administrative Agent
 
 
/s/ Joshua Karlin
By:
Joshua Karlin
Title:
Authorized Signatory
 
 
/s/ Anita Chiu
By:
Anita Chiu
Title:
Associate Director
 
 
MACQUARIE CAF LLC
 
 
/s/ D. Price/ G. Scarpa
By:
D. Price/ G. Scarpa
Title:
Authorized Signatories
 
 
APPOLLO CREDIT FUNDING I LTD
 
 
By:
Apollo ST Fund Management LLC, its collateral manager
 
 
/s/ Joseph Moroney
By:
Joseph Moroney


Title:
Authorized Signatory
 
 
 
 




EAST\110676466.2    

--------------------------------------------------------------------------------



APPOLLO LINCOLN FIXED INCOME FUND, L.P.
 
 
By:
Apollo Lincoln Fixed Income Management LLC, its collateral manager
 
 
/s/ Joseph Glatt
By:
Joseph Glatt


Title:
Vice President
 
 
APPOLLO TR OPPRTUNISTIC, LTD.
 
 
By:
Apollo Total Return Master Fund, L.P., its member
 
 
By:
Appollo Total Return Advisors, L.P., its General Partner
 
 
By:
Apollo Total Return Advisors GP, LLC, its General Partner
 
 
/s/ Joseph Glatt
By:
Joseph Glatt


Title:
Vice President
 
 
MIDCAP FUNDING V TRUST (formerly known as MidCap Funding V, LLC
 
 
By:
Apollo Capital Management, L.P., its investment manager
 
 
By:
Apollo Capital Management, GP, LLC, its general partner
 
 
/s/ Howard Widra
By:
Howard Widra


Title:
Authorized Signatory


EAST\110676466.2    

--------------------------------------------------------------------------------



HIGHBRIDGE AIGUILLES ROUGES SECTOR B INVESTMENT FUND, L.P.
 
 
By:
Highbridge Principal Strategies, LLC
 
 
/s/ Vikas Keswani
By:
Vikas Keswani


Title:
Managing Director
 
 
APOLLO ALTERNATIVE CREDIT ABSOLUTE RETURN FUND L.P.
 
 
By:
Apollo Alternative Credit Absolute Return Management LLC, its Investment Manager
 
 
/s/ Joseph Glatt
By:
Joseph Glatt


Title:
Vice President




EAST\110676466.2    